NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PRESIDIO COMPONENTS, INC.,
Plaintiff-Cross Appe£lcm,t, ,
V.
AMERICAN TECHNICAL CERAMICS CORP.,
Defendo;nt-Appellant. '
2010-1355, 2011-1089
§ .
Appeals from the United States DiStrict Court for the
Southern District of Ca1ifornia in case no. 08-CV-O335,
Chief Judge luna E. Gonzalez..
ON MOTION
Before NEWMAN, Circuit Judge.
0 R D E R
American Teohnical Ceramics Corp. (ATCC) moves for
leave to exceed the permitted word limitation for its
principal brief by filing a brief of up to 17,164 words.* In
° ATCC originally requested leave to file an opening
brief of up to 1'7,826 words However, the opening brief it
filed was 17,164 w0rds.

PRESIDIO COMPONENTS V. AMERICAN TECH 2
the alternative ATCC moves for leave to exceed the word
limitation on the condition that ATCC’s total word count
from its two briefs does not exceed 28,000 words, which is
the amount allowed under the rules for the appellant's
briefs when added together. ATCC states that Presidio
Components, Inc. (Presidio) consents on the condition that
Presidio is also granted leave to exceed the word limita-
tion in its opening brief. Presidio moves for an extension
of time, until August 20, 2011, to file its opening brief.
Upon consideration thereof
IT ls 0RI)ERED THAT:
(1) The motion to exceed the permitted word limita-
tion is granted to the extent that ATCC's opening brief of
17,164 words may be filed. ATCC's response/reply brief
may not exceed 10,836 words. Presidio may likewise
exceed the word limitation for its opening brief by up to
3,164 words, provided that its opening brief and reply
brief together do not exceed the total of 23,500 words
permitted by the rules for a cross-appellant.
(2) Presidio’s motion for an extension of time is
granted
FOR THE COURT
rm 3 0  fs/ J an Horbaly
Date J an Horbaly
Clerk
cc: Brett A. Schatz, Esq.
l\/[arvin S. Gittes, Esq. ,_S_c0URH)',;EPPEA,_5 mg
20 THE FFnmn.1 rt!sr‘.1JtT
s
JUN 30 2011
ms nassau
CLEHK
»¢3“s&‘a¢ss»ra»!a\1~»-